

Exhibit 10.4
COOPER-STANDARD HOLDINGS INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT (this “Agreement”), which relates to a grant of Restricted Stock
Units (“RSUs”) made on _______ (the “Date of Grant”), is between Cooper-Standard
Holdings Inc., a Delaware corporation (the “Company”), and the individual whose
name is set forth on the signature page hereof (the “Participant”):
R E C I T A L S:
WHEREAS, the Company has adopted the Cooper-Standard Holdings Inc. 2017 Omnibus
Incentive Plan (the “Plan”), which is incorporated herein by reference and made
a part of this Agreement (capitalized terms not otherwise defined herein shall
have the same meanings as in the Plan); and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the RSUs provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.    Grant. The Company hereby grants to the Participant _______ RSUs on the
terms and conditions set forth in this Agreement. The Participant’s rights with
respect to the RSUs will remain forfeitable at all times prior to vesting as
described in this Agreement.
2. Restrictions on Transfer. In accordance with the Plan, the Participant shall
have the right to designate a beneficiary to receive the RSUs that will vest
upon, or be settled following, the Participant's death, all in the manner and to
the extent set forth in this Agreement.  The designation may be changed at any
time.  If no Designation of Beneficiary is made, then any RSUs that will vest at
the time of death of the Participant, and any previously vested RSUs that have
not yet been settled as of the date of death of the Participant, shall be paid
to the Participant’s legal representative pursuant to his or her will or the
laws of descent and distribution.  The Participant cannot otherwise sell,
transfer, or dispose of or pledge or hypothecate or assign the unvested RSUs or
the Shares underlying the vested RSUs prior to the date on which such vested
RSUs are settled pursuant to Section 4 (collectively, the “Transfer
Restrictions”).
3.    Vesting; Termination of Employment.
(a) Vesting. One hundred percent (100%) of the RSUs shall vest and no longer be
subject to forfeiture on the third anniversary of the Date of Grant (the “Lapse
Date”), subject to the Participant’s continued Employment with the Company or
its Affiliate until such date.
(b) Termination of Employment. If the Participant’s Employment with the Company
and its Affiliates terminates for any reason other than the Participant’s death,
Disability or Retirement, then the RSUs shall, to the extent that the Lapse Date
has not occurred, be canceled by the Company without consideration. Upon
termination of the Participant’s Employment due to the Participant’s death or
Disability, the total number of RSUs shall vest in full on the date of such
Employment termination. Upon the termination of the Participant’s Employment for
Retirement, the number of RSUs equal to (i) the total number of RSUs multiplied
by (ii) a fraction, the numerator of which is the number of the Participant’s
days of Employment from the Date of Grant through the date of termination and
the denominator of which is 1,095, shall vest and no longer be subject to
forfeiture as of the date of such termination, and any remaining RSUs shall be
canceled by the Company without consideration. For purposes hereof, the RSUs
that vest upon a Participant’s termination of


1

--------------------------------------------------------------------------------




Employment shall be paid only upon the Participant’s separation from service
within the meaning of Code Section 409A.
(c) Change of Control. Notwithstanding the foregoing, in the event of a Change
of Control while the Participant remains in Employment with the Company or its
Affiliate, the following will apply:
(i) If the purchaser, successor or surviving entity (or parent thereof) in the
Change of Control (the “Survivor”) so agrees, then some or all of the RSUs shall
be assumed, or replaced with the same type of award with similar terms and
conditions, by the Survivor in the Change of Control transaction. If applicable,
each Restricted Stock Unit that is assumed by the Survivor shall be
appropriately adjusted, immediately after such Change of Control, to apply to
the number and class of securities which would have been issuable to the
Participant upon the consummation of such Change of Control had the RSUs been
actual shares immediately prior to such Change of Control. Upon termination of
the Participant’s Employment (A) by the Company and its Affiliates without Cause
or (B) if the Participant is then or was at the time of the Change of Control a
Section 16 Participant, by such Section 16 Participant for Good Reason, in each
case within two years after a Change of Control, any unvested portion of this
Award (or the replacement award) shall immediately become fully vested.
(ii) To the extent the Survivor does not assume the RSUs or issue replacement
awards as provided in clause (i), then, immediately prior to the date of the
Change of Control, all of the RSUs shall become immediately and fully vested.
4.    Settlement.
(a) General. Except as otherwise provided in Section 4(b), as soon as
practicable after the RSUs vest (but no later than two-and-one-half months from
the date on which vesting occurs), the Company, at its sole discretion, will
settle such vested RSUs by electing either to (i) make an appropriate book entry
in the Participant’s name for a number of Shares equal to the number of RSUs
that have vested or (ii) deliver an amount of cash equal to the Fair Market
Value, determined as of the vesting date, of a number of Shares equal to the
number of RSUs that have vested. The Transfer Restrictions applicable to any
Shares issued in respect of the RSUs shall lapse upon such issuance.
(b) Six-Month Delay for Specified Employees. Notwithstanding any other provision
in the Plan or this Agreement to the contrary, if (i) the RSUs become vested as
a result of the Participant’s separation from service other than as a result of
death, and (ii) the Participant is a “specified employee” within the meaning of
Code Section 409A as of the date of such separation from service, then
settlement of such vested RSUs shall occur on the date that is six months after
the date of the Participant’s separation from service to the extent necessary to
comply with Code Section 409A.
(c) Restrictions. The Company shall not be liable to the Participant for damages
relating to any delays in making an appropriate book entry, or any mistakes or
errors in the making of the book entry, provided that the Company shall correct
any such errors caused by it. Any such book entry shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares are listed, and
any applicable Federal or state laws, and the Company may make an appropriate
book entry notation to make appropriate reference to such restrictions.
5.    No Voting Rights; Dividend Equivalents. The Participant shall not have
voting rights with respect to the Shares underlying the RSUs unless and until
such Shares are reflected as issued and outstanding shares on the Company’s
stock ledger. The Participant shall be credited with an amount of cash
equivalent to any dividends or other distributions paid with respect to the
Shares underlying the RSUs, so long as the applicable record date occurs on or
after the Date of Grant and before such RSUs are forfeited or settled; provided
that such cash amounts shall be subject to the same risk of forfeiture as the
RSUs to which such amounts relate. If, however, any dividends or other
distributions with respect to the Shares underlying the


2

--------------------------------------------------------------------------------




RSUs are paid in Shares rather than cash, then the Participant shall be credited
with additional restricted stock units equal to the number of Shares that the
Participant would have received had the RSUs been actual Shares, and such
restricted stock units shall be deemed RSUs subject to the same risk of
forfeiture and other terms of this Agreement and the Plan as apply to the RSUs
to which such dividends or other distributions relate. Any amounts due to the
Participant under this provision shall be paid to the Participant or
distributed, as applicable, at the same time as payment is made in respect of
the RSUs to which such dividends or other distributions relate.
6.    No Right to Continued Employment or Future Awards. The granting of the
RSUs shall impose no obligation on the Company or any of its Affiliates to
continue the Employment of the Participant and shall not lessen or affect the
Company’s or its Affiliate’s right to terminate the Employment of the
Participant. In addition, the granting of the RSUs shall impose no obligation on
the Company or any of its Affiliates to make awards under the Plan to the
Participant in the future.
7.    Taxes. The Company and its Affiliates shall have the right and are hereby
authorized to withhold any applicable withholding taxes in respect of the RSUs
or any transfer under or with respect to the RSUs and to take such other action
as may be necessary to satisfy all obligations for the payment of such
withholding taxes, including by deducting cash (or requiring an Affiliate to
deduct cash) from any payments of any kind otherwise due to the Participant, or
withholding Shares otherwise deliverable hereunder to satisfy such tax
obligations.
 
8.    Securities Laws. Upon the acquisition of any Shares pursuant to the RSUs,
the Participant will make or enter into such written representations, warranties
and agreements as the Committee may reasonably request in order to comply with
applicable securities laws or with this Agreement.
9.    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party may designate in writing to the other. Any such notice shall be
deemed effective upon receipt by the addressee.
10.    Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF
LAWS.
11.    RSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The RSUs are subject to the Plan. The terms and provisions of the Plan as
they may be amended from time to time are incorporated herein by reference. In
the event of a conflict between any term or provision in this Agreement and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern.
12.    Recoupment. This Award, and any compensation received by the Participant
under this Award, shall be subject to the terms of any recoupment or clawback
policy that may be adopted by the Company from time to time and to any
requirement of applicable law, regulation or listing standard that requires the
Company to recoup or clawback compensation paid under this Award.
13.    Amendments. The Company may amend this Award at any time, provided that
the Participant’s consent to any amendment is required to the extent the
amendment materially diminishes the rights of the Participant or that results in
the cancellation of the Award. Notwithstanding the foregoing, the Company need
not obtain Participant (or other interested party) consent for: (a) the
adjustment or cancellation of an Award pursuant to the adjustment provisions of
the Plan; (b) the modification of the Award to the extent deemed necessary to
comply with any applicable law, the listing requirements of any principal
securities exchange or


3

--------------------------------------------------------------------------------




market on which the Shares are then traded; (c) the modification of the Award to
preserve favorable accounting or tax treatment of the Award for the Company; or
(d) the modification of the Award to the extent the Committee determines that
such action does not materially and adversely affect the value of an Award or
that such action is in the best interest of the affected Participant or any
other person(s) as may then have an interest in the Award.
14.    Committee Interpretation. As a condition to the grant of this Award, the
Participant agrees (with such agreement being binding upon the Participant’s
legal representatives, guardians, legatees or beneficiaries) that this Agreement
will be interpreted by the Committee and that any interpretation by the
Committee of the terms of this Agreement or the Plan, and any determination made
by the Committee under this Agreement or the Plan, will be final, binding and
conclusive.
15.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
were upon the same instrument.




 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 
 
 
 
COOPER-STANDARD HOLDINGS INC.
 




By:
 
 
   
Larry E. Ott
Senior Vice President and
Chief Human Resources Officer



                        
 
Agreed and acknowledged as of the date first above written:
 
 
Participant: _______________





4